Filed 9/27/16 P. v. Nix CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE



THE PEOPLE,                                                              B271437

         Plaintiff and Respondent,                                       (Los Angeles County
                                                                         Super. Ct. No. BA237123-01)
         v.

BRANDON DEJUAN NIX,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County,
David M. Horwitz, Judge. Affirmed.
         Elizabeth K. Horowitz, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.


                            _______________________________________
       In November 2002, defendant Brandon Nix pled guilty to felony robbery under
Penal Code1 section 211. The trial court placed him on formal probation for three years
and ordered him to serve 365 days in county jail. In June 2004, Nix admitted to violating
the terms of his probation. The court revoked and then reinstated Nix’s probation with
modified terms. The court imposed, but suspended execution of, a three-year prison term
and ordered Nix to participate in a 52-week domestic violence program. In September
2004, the court again revoked Nix’s probation after he was arrested and charged with
murder in a new case (Los Angeles Superior Ct. No. YA059803).2 In February 2006, the
court found Nix violated the terms of his probation and sentenced him to three years in
prison on his robbery conviction.
       On January 29, 2016, Nix filed a petition requesting the court to designate his
2002 felony robbery conviction as a misdemeanor pursuant to Proposition 47, the Safe
Neighborhoods and Schools Act. On March 1, 2016, the court denied Nix’s petition,
finding a felony violation of section 211 is not eligible to be designated as a misdemeanor
under Proposition 47. Nix filed a timely notice of appeal from the court’s order denying
his petition.
       We appointed counsel to represent Nix on appeal. After examining the record,
Nix’s counsel filed an opening brief under People v. Wende (1979) 25 Cal. 3d 436,
identifying no arguable issues and requesting this court to conduct an independent review
of the record. On June 29, 2016, we notified Nix he had 30 days to submit in writing any
issues or contentions he wanted us to consider. Nix did not file a response.
       Proposition 47 reclassified certain drug and theft offenses, which had previously
been felonies or “wobblers,” as misdemeanors. (In re J.L. (2015) 242 Cal. App. 4th 1108,
1112.) Robbery, however, is a serious and violent felony not subject to recall of sentence

1
       All undesignated statutory references are to the Penal Code.
2
       On our own motion, we take judicial notice of our nonpublished opinions in Nix’s
two prior appeals: People v. Nix (August 31, 2007, B191854) and People v. Nix
(June 10, 2016, B268731).


                                             2
under Proposition 47. (§§ 211, 667.5, subd. (c)(9), 1170.18, 1192.7, subd. (c)(19);
People v. Lynn (2015) 242 Cal. App. 4th 594, 599.) We have reviewed the entire record
and are satisfied Nix’s counsel has complied fully with her responsibilities as counsel and
no arguable issues exist. (People v. Kelly (2006) 40 Cal. 4th 106, 119.)
                                     DISPOSITION
       The trial court’s order denying Nix’s petition is affirmed.



       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                                      LAVIN, J.

WE CONCUR:




       ALDRICH, Acting P. J.




                       *
       STRATTON, J.




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.



                                             3